Title: To John Adams from François Adriaan Van der Kemp, 5 October 1814
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected Sir!
Oldenbarneveld. 5 Oct. 1814


I hope not, I dare Say more, I am confident, you deem it not an intrusion, when I write you So often—would you not willingly admit me into your presence, if I lived in your neighbourhood? and in part I reap this comfort, in conversing with you in writing—and yet, I have nothing to saÿ—although mÿ Spirits are not much depressed, and mÿ vigour rather restored by renewed exertions.
I do not like your Etymological invention, and, even if it was correct, then ÿet I can not adopt the comparison—I do not know you, or you would have disapproved the language, could I have been so inconsiderate to make use of it.
To enable me for communicating anÿ informations in regard of Mr. de Wint, I ought first to be informed of his Parentage—My frend Hendrik de Wint, was originally from Middelburg in Lealand—and allied to the principal and wealthiest Baptists families there. He was an opulent—generous merchent at Amsterdam—Father in Law—of Hendrik Fynje of the firm of La Lande & Fynje.
Permit me to renew the assertion—that Washington—America’s Capital, Would not have been taken by a handful of men, when J. Adams was President, and G. Washington appointed by him Commander in chief.
My son did his duty—and marches, to morrow morning, to the harbour—The English fleet is in Sight—ours is brave and commanded bÿ an expert, gallant and worthy officer—god give—our militia  maÿ be firm—but theÿ are chiefly without arms, and I doubt, that there is a Sufficient Supplÿ—
Yesterday I performed the penible task of the funeral service at the œrging request of my frend Mappa. That excellent woman, Mrs v. d. kemp’s only frend in a foreign land, expired monday night after an illness of three days. In the morning, when I told her, her Situation was highly critical, She pressed mÿ hand with warmth, but declared, it was difficult for her to Speak—She expired quietly—without a Sigh or convulsion. My frend’s situation is dreadful—although he is composed—So they fall to the night and left!—god forbid—that I Should be doomed to remain alone. erect—in a desert.
Remember me to Mrs Adams / I am / your Obliged and / affectionate frend.

Fr. Adr. van derkemp.

